Citation Nr: 0404055	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired low 
back disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active service from June 1993 to September 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, denied entitlement to service 
connection for lumbar scoliosis (claimed as low back pain).  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans' Law Judge sitting at 
the RO (Travel Board hearing) in April 2001, a transcript of 
which is of record.  

In July 2001 the Board remanded the claim to the RO for 
further development and adjudicative action.  

In June 2003 the RO most recently affirmed the determination 
previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence and information 
needed to substantiate his claim, obtained all relevant and 
available evidence identified by the veteran and provided him 
appropriate VA medical examinations in an effort to assist 
him in substantiating his claim.  

2.  The probative and competent evidence of record 
establishes that the veteran does not have a chronic acquired 
low back disorder which has been linked to his active service 
on any basis.




CONCLUSION OF LAW

A chronic acquired low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303(d), 3.304, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1100; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

38 C.F.R. § 3.303(c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles  existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  Consequently with notation or discovery during 
service of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or tabs, etc.) 
with no evidence of the pertinent antecedent active disease 
or injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of  chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish  preservice existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  38 C.F.R. § 3.303(c) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (2003).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation  
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b) 
(2003).


The CAVC has held that temporary flare-ups of a pre- existing 
injury or disease are not sufficient to show aggravation, 
unless the underlying disorder, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-7 (1991).

The Board notes that the CAVC held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
(Emphasis added).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).




A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not 'well grounded.'  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).  

VCAA has been met in this case.  Pursuant to the Board Remand 
of July 2001, notice of VCAA was issued in August 2001 and 
again in June 2003, and the veteran was afforded a second VA 
examination in September 2002.  The VCAA notices, the May 
1999 statement of the case, and June 2003 supplemental 
statement of the case (SSOC) cited to 38 C.F.R. § 3.159(b) 
and (c) and 38 C.F.R. § 3.159(e) regarding VA's 
responsibilities with respect to identifying and obtaining 
evidence in support of the claim.  

The SSOC included citation to 38 C.F.R. § 3.159(c)(2)(i) and 
(ii) and 38 C.F.R. § 3.159(c)(3) (specifically, the last 
sentence - "The claimant must provide enough information to 
identify and locate the existing records including the 
custodian or agency holding the records; the approximate time 
frame covered by the records; and, in the case of medical 
treatment records, the condition for which treatment was 
provided."), regarding the veteran's responsibilities to 
identify and obtain evidence in support of his claim.  The 
SSOC also explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

In finding that VCAA is met, the Board notes that the veteran 
has not identified any additional sources of medical records, 
beyond those already on file.  In August 2002, the RO 
requested copies of private treatment records from BCW 
(initials), M.D., Ph.D.  Records were received from Dr. BCW, 
but these records are dated only through November 2001.  An 
inference is that no additional private treatment records 
exist.  This inference is consistent with other circumstances 
in this case.  VA treatment records were obtained as well, 
and these were dated through June 2002 when the veteran's 
orthopedic treatment was terminated.  The veteran's August 
2003 statement does not identify any additional treatment 
records, beyond those referenced above.  

Given the above, the Board finds that VA's duty to notify has 
been satisfied with regard to the specific set of 
circumstances of this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  

From review of the claims file, there does not appear to be 
any missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  In light of the nature of this claim, and as it is 
shown that all relevant records have been obtained, the Board 
finds that additional efforts to assist within the letter and 
spirit of the VCAA are not required.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

The duty to notify has been satisfied and the veteran has 
eben provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the March 1999 
rating decision, May 1999 Statement of the Case, and June 
2003 Supplemental Statement of the Case, he has been given 
notice of the requirements for service connection.  The RO 
also provided the veteran with the reasons his claim could 
not be granted based upon the evidence of record.

It appears that VA has done everything reasonably possible to 
notify and assist the veteran, and further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.  The most recent VA examination shows no 
current low back disorder.  Accordingly, in the circumstances 
of this case, additional efforts in accordance with the VCAA 
would serve no useful purpose.  Soyini, 1 Vet. App. 540, 546 
(1991).

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board has carefully reviewed the evidence of record, 
including the service medical records and post-service 
evidence, and has carefully evaluated the testimony of the 
veteran .  Service medical records are voluminous, but show 
no chronic acquired low back disorder, particularly on actual 
physical examination at separation from service.  
Specifically, service medical records from June 1993 to 
February 1998 are entirely silent as to any chronic acquired 
low back disorder.  

In February 1998, the veteran first complained of "low back 
pain."  A February 1998 X-ray study revealed a "mild 
congenital deformity" at the articular facets at L5-S1, with 
mild lumbar scoliosis.  The veteran next complained of low 
back pain, muscle spasm, and lumbar scoliosis in June and 
July 1998, at which time an initial assessment of 
degenerative joint disease was entertained.  X-ray studies 
were not conducted to confirm the initial assessment of 
degenerative joint disease.  Separation examination in May 
1998 was entirely negative for any abnormality of the spine.  
However, the veteran reported a history of low back pain, and 
he was also shown to have received private physical therapy 
for this symptom.  

While the above service medical records show no chronic 
acquired low back disorder, other than those not consider 
disabilities for VA compensation purposes or under the law, 
the post-service medical evidence shows no current chronic 
acquired low back disorder which can be related to the 
veteran's prior military service, and some of that evidence 
shows no low back disorder at all, as detailed below.  

On VA examination in February 1999, X-ray studies revealed 
wedge compression of T-11, T-12 and L-1, with a diagnosis of 
Schmorl's node at the inferior end plate of L-4.  The 
examiner did not associate these findings with the veteran's 
prior military service.  

Similarly, the private treatment records of Dr. BCW show no 
current low back disorder related to the veteran's military 
service, failing the nexus requirement under Hickson v. West, 
12 Vet. App. at 253.  Dr. BCW's records include a November 
2001 electromyographic (EMG) study, which was normal.  A 
November 2001 magnetic resonance imaging (MRI) was abnormal, 
and the findings were interpreted to reveal a L5-S1 disc 
tear.  Notation was made that the L5-S1 disc space was 
desiccated and thinned with an angular tear in its 
midsection, with a paramedian bulge.  The nerve roots were 
though to exit normally, however.  Another diagnosis was 
lumbar radiculitis.  Dr. BCW does not associate any of these 
findings or diagnoses with the veteran's prior military 
service.  

The Board again notes that VA requested records from Dr. BCW 
in August 2002, and only records dated in November 2001 were 
received.  Accordingly, VA assumes that no additional 
treatment records exist.  This assumption would be consistent 
with VA treatment records.  

VA treatment records of February 1999 to June 2002 include a 
negative EMG as well, and show that the veteran received 
treatment for mechanical low back pain until his therapy was 
terminated in June 2002, at which time he was noted to have 
achieved some relief and improvement of symptoms.  

For the first time in this case, the VA examination in 
September 2002 included a review of the veteran's entire VA 
claims file and service medical records.  Range of motion 
studies were conducted, and X-ray studies were essentially 
normal.  The examiner was of the opinion that the veteran had 
no low back disorder at this time.  The stated basis of this 
medical opinion was the objective examination of the veteran.  

The instant claim on appeal primarily fails for lack of a 
current low back disability, which can be related to the 
veteran's military service.  CAVC has long held that in order 
for a claim for service connection to prevail, there must be 
some competent evidence of a current disability--that is, a 
current medical diagnosis, as well as a medical nexus to his 
prior service.  Caluza v. Brown, 7 Vet.App. 498 (1995); 
Brammer v. Derwinski, 3 Vet.App. 223 (1992); Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

While private treatment records of November 2001 show lumbar 
radiculitis with L5-S1 disc tear, no continued private 
treatment is indicated through Dr. BCW's office, and Dr. BCW 
does not associate this with the veteran's prior military 
service.  VA treatment of the veteran's low back pain was 
terminated in June 2002, after obtaining some improvement.  

The Board also notes that the September 2002 VA examination 
report, which shows no current low back disorder and was 
based upon a review of the entire VA claims file, is of more 
weight than the November 2001 private records, which included 
no such review.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  

The salient point is that no low back disorder was shown on 
September 2002 VA examination, and the low back disorders 
shown earlier on private evaluation in November 2001, were 
not related to the veteran's prior service.  Whether for lack 
of any current diagnosis, or lack of any medical nexus 
evidence of record, the claim on appeal fails.  

The service medical records do not show chronic disability 
under McManaway, 13 Vet. App. at 66, as the veteran's 
complaints of pain were largely not found on objective 
examination.  While the veteran is shown to have had low back 
pain in February 1998 and June and July 1998, chronic 
acquired disability for VA compensation purposes, within the 
meaning of 3.303, is not shown.  

The salient point is that even if disability were shown in 
service, the claim on appeal would fail for lack of a current 
diagnosis and lack of medical nexus evidence.  While an 
assessment of degenerative joint disease was entertained in 
June 1998, this disorder was not shown at separation from 
service, and is not presently shown.  Finally, the only 
diagnosis given in service was that consistent with 
impairment not recognized as a disability for VA compensation 
purposes.  

The Board notes that regulations provide that congenital or 
developmental defects, refractive error of the eye, 
personality disorders, and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Significantly, however, 
VA General Counsel has rendered an opinion which indicates 
that a distinction is to be made between 
congenital/developmental defects and congenital/developmental 
diseases. VAOPGCPREC 82-90; see also Monroe v. Brown, 4 Vet. 
App. 513 (1993). The latter may be service connected, 
primarily because they are subject to improvement or 
deterioration.  Id. 

While the General Counsel does not specifically address 
congenital spinal scoliosis and mild deformity of the 
articular facets of L5-S1, the Board finds it significant to 
note that no low back disorder is currently found.  Moreover, 
recent VA and private EMG's have been negative for any 
chronic acquired disorder, as are current VA X-ray studies.  

In denying the claim on appeal, the Board gives all due 
consideration to the veteran's statements of entitlement, as 
well as his statements of low back pain.  However, the CAVC 
has clearly stated that, as a lay person, the veteran is not 
competent to offer a medical diagnosis or a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As to the 
veteran's well-documented complaints of low back pain, in the 
absence of objective medical evidence of current diagnosed or 
identifiable underlying disease, pain is not a "disability" 
for which compensation benefits are payable.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 
1356 (Fed. Cir. 2001), vacated and remanded on other grounds, 
(U.S. Vet. App. Nov. 6, 2001).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a chronic acquired low back disorder.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired low 
back disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



